In an action to foreclose a mortgage and for the appointment of a receiver with regard to a certain parcel of real property, the defendant Foxfire Enterprises, Inc. appeals from an order of the Supreme Court, Kings County (Held, J.), dated April 6, 1987, which denied its application to vacate the receivership order and to discharge the receiver.
Ordered that the order is affirmed, without costs or disbursements.
Under Real Property Law § 254 (10), where, as in this case, the parties to a mortgage agree that a receiver may be appointed in the event of default, the appointment of a receiver without notice and without regard to the adequacy of security is proper (see, Clinton Capital Corp. v One Tiffany Place Developers, 112 AD2d 911, 912; 500 W. 172nd St. Realty v Romax Props. Corp., 126 Misc 2d 268, 270). Although under appropriate circumstances, a court of equity may deny such application (see, Clinton Capital Corp. v One Tiffany Place Developers, supra; Mancuso v Kambourelis, 72 AD2d 636, 637), such an exercise of discretion is unwarranted upon this record.
We have reviewed the appellant’s remaining contentions and find them to be without merit. Thompson, J. P., Bracken, Kunzeman and Spatt, JJ., concur.